            Case 17-71890         Doc 455       Filed 11/16/18 Entered 11/16/18 09:55:47                Desc Main
                                                 Document     Page 1 of 37




                                   UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF ILLINOIS
                                         SPRINGFIELD DIVISION
IN RE: IN RE BARTLETT MANAGEMENT SERVICES,                      CASE NO: 17-71890
       INC , ET AL                                              DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11
                                                                ECF Docket Reference No. 453




On 11/16/2018, I did cause a copy of the following documents, described below,
Order Granting Procedural Issues with Respect to The Proposed Sale of Some or Substantially All of The Debtors’ Assets
ECF Docket Reference No. 453




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/16/2018
                                                          /s/ Jonathan A. Backman
                                                          Jonathan A. Backman 6196243
                                                          Law Office of Jonathan A. Backman
                                                          117 North Center Street
                                                          Bloomington, IL 61701
                                                          309 820 7420
                Case 17-71890           Doc 455        Filed 11/16/18 Entered 11/16/18 09:55:47                       Desc Main
                                                        Document     Page 2 of 37




                                        UNITED STATES BANKRUPTCY COURT
                                           CENTRAL DISTRICT OF ILLINOIS
                                              SPRINGFIELD DIVISION
 IN RE: IN RE BARTLETT MANAGEMENT SERVICES,                             CASE NO: 17-71890
        INC , ET AL
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 453




On 11/16/2018, a copy of the following documents, described below,

Order Granting Procedural Issues with Respect to The Proposed Sale of Some or Substantially All of The Debtors’ Assets ECF
Docket Reference No. 453




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/16/2018




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Jonathan A. Backman
                                                                            Law Office of Jonathan A. Backman
                                                                            117 North Center Street
                                                                            Bloomington, IL 61701
 Case 17-71890       Doc 455
                         453     Filed 11/16/18 Entered 11/16/18 09:55:47
                                                                 09:15:12            Desc Main
                                  Document     Page 3
                                                    1 of 37
                                                         19




  IT IS SO ORDERED.

  SIGNED THIS: November 16, 2018




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

 IN RE                                                  )     Chapter 11
                                                        )
 BARTLETT MANAGEMENT SERVICES,                          )     Case No. 17-71890
 INC., et al.,*                                         )
                                                        )     (Jointly Administered)
               Debtors.                                 )

           ORDER GRANTING PROCEDURAL ISSUES WITH RESPECT TO
           THE PROPOSED SALE OF SOME OR SUBSTANTIALLY ALL OF
                          THE DEBTORS’ ASSETS

               This cause coming to be heard on October 30, 2018, and November 15, 2018

(collectively, the "Hearing"), on Debtors' Emergency Motion for Entry of an Order (I) (A)

Authorizing the Debtors to Sell Substantially All of Their Assets Free and Clear of All Interests,

Including Liens, Claims, and Encumbrances, at a Public Auction with Any Liens to Attach to the

Sale Proceeds, (B) Establishing Bidding Procedures in Connection with the Proposed Sale,


       *
               The Debtors in these chapter 11 Cases, along with the last four digits of each
Debtor's federal tax identification number, are: Bartlett Management Services, Inc. (4428);
Bartlett Management Indianapolis, Inc. (2750); and Bartlett Management Peoria, Inc. (1543).
The mailing address of all of the Debtors is 70 Clinton Plaza, Clinton, Illinois, 61727-2170.
 Case 17-71890       Doc 455
                         453     Filed 11/16/18 Entered 11/16/18 09:55:47
                                                                 09:15:12            Desc Main
                                  Document     Page 4
                                                    2 of 37
                                                         19


(C) Approving the Form and Manner of Notice of the Transaction, (II) Shortening Notice of this

Motion and the Transaction to the Extent Necessary to Comply with the Dates and Deadlines

Requested by this Motion, (III) Setting a Hearing Date to Consider Final Approval of the

Contemplated Transactions; and (IV) Limiting Notice of this Motion (But Not the Transaction)

[Doc 408] (the "Motion"), pursuant to which the Debtors have sought various relief, including

(among other things) the establishment of bidding procedures, procedures relating to the

assumption and assignment of various leases and contracts, and ultimately the approval of a

possible sale or other transaction to maintain the Debtors’ businesses as going concerns; the

Court having entered an Order on October 25, 2018, scheduling the Hearing, approving

shortened and limited notice of the same and directing the Debtors to serve notice of the Hearing

on various parties not included on the CM/ECF recipient list (the “October 25 Order”) [Doc

409]; the Debtors having served notice of the Hearing in accordance with the requirements of the

Order [Doc 410]; KFC Corporation having filed, on October 29, 2018, a limited objection to the

motion [Doc 413] (the “KFC Objection”); Kmart Stores of Illinois LLC (“Kmart”) also having

filed, on October 30, 2018, a limited objection to the Motion (the “Kmart Objection”) [Doc 415];

the Debtors having agreed that the Kmart Objection prevented the Debtors from selling the

Kmart Ground Lease (as defined in the Kmart Objection); Ally Bank and Ally Financial having

filed, on November 8, 2018, a limited objection to the Motion [Doc 442] (the “Ally Objection”);

the Debtors having thereafter filed, also on November 8, 2018 [Doc 443], a response to the Ally

Objection (the Ally Response”) in which the Debtors agreed that the Ally Objection was

meritorious and that the Debtors would not sell any vehicle in which Ally (or any other party)

possesses a lien or security interest (a “Secured Vehicle Lender”); the Debtors and KFC having

resolved the KFC Objection; capitalized terms utilized but not otherwise defined in this Order

                                                2
 Case 17-71890       Doc 455
                         453      Filed 11/16/18 Entered 11/16/18 09:55:47
                                                                  09:15:12            Desc Main
                                   Document     Page 5
                                                     3 of 37
                                                          19


having the meanings ascribed to them in the Motion; and the Court being fully advised in the

premises;

               IT IS HEREBY FOUND, ORDERED AND DECREED as follows:

               1.     The Motion is granted, inclusive of the procedural issues set forth in

Exhibit A hereto (the “Procedural Issues”).

               2.     The Procedural Issues set forth in Exhibit A are comprised of (a) the Bid

Procedures, (b) the Sale Approval Procedures, and (c) the Contract Assignment Procedures.

               3.     The Debtors will not sell the Kmart Ground Lease.

               4.     The Debtors will not sell any of its motor vehicles that is subject to a

security interest or lien of a Secured Vehicle Lender unless (a) the Debtors and the Secured

Lender agree to such sale, (b) the Court enters an Order (an “Agreed Vehicle Sale Order”)

expressly approving such sale, and (c) such Agreed Vehicle Sale Order provides for the

treatment of the proceeds of such sale in a manner acceptable to the Secured Vehicle Lender.

               5.     As set forth in Exhibit A hereto, the Sale Approval Hearing shall be held

before the United States Bankruptcy Court for the Central District of Illinois, Springfield

Division, at United States Courthouse, Room 232, 600 E Monroe St., Springfield, IL 62701, on

Thursday, January 3, 2019, at 10:00 a.m.

Agreed as to Substance and Form:


 By:    /s/ Jonathan Backman                         By:   /s/ Erika Barnes
        Counsel for the Debtors                             Counsel for KFC


                                               ###




                                                 3
 Case 17-71890     Doc 455
                       453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                             09:15:12      Desc Main
                              Document     Page 6
                                                4 of 37
                                                     19


                                      Exhibit A

                                   Bid Procedures

A.    Summary and Definition of Key Proposed Dates (all times are Central
      Standard Time):

      1.     “Bid Deadline”: Monday, November 26, 2018, at 4:30 p.m.; provided,
             however, that any party may submit a Bid1 until the 24th day following
             the date of entry of the attached Order, and the Debtors may accept
             such Bid as a Qualified Bid if KFC, in the exercise of its discretion,
             approves the Bidder as a potential KFC franchisee, and accepts the
             Bid as satisfying KFC’s standards for the acquisition of a franchise.2

      2.     “Qualified Bid Announcement Date”: Wednesday, December 19, 2018,
             at 2:00 p.m.

      3.     “Baseline Bid Announcement”: At Commencement of Auction

      4.     Auction Date and Location: Thursday, December 20, 2018, at 11:00
             a.m. (the “Auction”):

                    President Abraham Lincoln Doubletree Hotel
                    701 E. Adams Street
                    Springfield, Illinois 62701
                    217-544-8800

      5.     “Successful Bid Announcement Date”: Thursday, December 27, 2018.

      6.     Sale Approval Hearing: January 3, 2019, at 10:00 a.m.

      7.     Closing Deadline: (As provided in the Successful Bid).

      1
              Capitalized terms used but not otherwise defined in this Exhibit shall
have the meaning ascribed to them in (i) the attached Order, or (ii) unless otherwise
defined in the Order, in the Sale Procedures Motion; provided, however, that
capitalized terms utilized in this Exhibit and then defined later herein shall have
the meanings ascribed to them herein.
      2
              A party submitting a Bid after the presumptive Bid Deadline of
November 26, 2018 (the “Presumptive Bid Deadline”), should include with its Bid,
in addition to the other materials required for a Bid to qualify as a Qualified Bid (as
set forth below), an explanation as to why it failed to submit its Bid by the
Presumptive Bid Deadline so that the Debtors and KFC (and, potentially, the
Court) are able to determine the reasonableness of its failure to submit a Bid by the
Presumptive Bid Deadline.
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12     Desc Main
                            Document     Page 7
                                              5 of 37
                                                   19




B.   Designation as Qualified Bidder:

     1.    A “Qualified Bidder” is any person or entity (a “Potential Bidder”) that
           not later than the Bid Deadline, pays the Good Faith Deposit (as
           defined below), and (ii) delivers the documents described immediately
           below, and that the Debtors (in their discretion, and with assistance
           from their advisors) determines is reasonably likely to consummate a
           Sale if selected as a Successful Bidder (defined below):

           a.    Corporate Authority. No later than the Bid Deadline, written
                 evidence, reasonably acceptable to the Debtors, of the Potential
                 Bidder’s management’s approval of the contemplated
                 transaction; provided, however, that, if the Potential Bidder is
                 an entity specially formed for the purpose of effectuating the
                 contemplated transaction, then the Potential Bidder must
                 furnish written evidence reasonably acceptable to the Debtors of
                 the approval of the contemplated transaction by the equity
                 holder(s) of such Potential Bidder.

           b.    Proof of Financial Ability to Perform. No later than the Bid
                 Deadline, written evidence that the Debtors reasonably conclude
                 demonstrates that the Potential Bidder has the necessary
                 financial ability to close the contemplated transaction. Such
                 information should include, inter alia, the following:

                 i.     Contact names and numbers for verification of financing
                        sources;

                 ii.    Evidence of the Potential Bidder’s internal resources and
                        proof of any debt or equity funding commitments that are
                        needed to close the contemplated transaction; and

                 iii.   Any such other form of financial disclosure, credit-quality
                        support information or enhancement reasonably
                        acceptable to the Debtors demonstrating that such
                        Potential Bidder has the ability to close the contemplated
                        transaction; provided, however, that the Debtors shall
                        determine, their reasonable discretion, in consultation
                        with the Debtors’ advisors, whether the written evidence
                        of such financial wherewithal is reasonably acceptable,
                        and shall not unreasonably withhold acceptance of a
                        Potential Bidder’s financial qualifications; provided,


                                        2
 Case 17-71890    Doc 455
                      453    Filed 11/16/18 Entered 11/16/18 09:55:47
                                                             09:15:12      Desc Main
                              Document     Page 8
                                                6 of 37
                                                     19


                          however, that an otherwise potentially Qualified Bid will
                          be disqualified (a “Disqualified Bid”) in the event that, in
                          the Debtors’ reasonable judgment, the proponent of the
                          Qualified Bid (the “Disqualified Bidder”) has (a) violated
                          the Debtor Confidentiality Agreement or the KFC
                          Confidentiality Agreement, (b) engaged in collusion in
                          connection with the Auction, or (c) has proffered an
                          otherwise Qualified Bid that contains materially false
                          representations or warranties.3

             c.    Written Proposal. In order to ensure that an otherwise Qualified
                   Bid will be recognized as allowing the bidder to participate in
                   the Auction, the Potential Bidder, no later than the Bid
                   Deadline, should deliver a signed written proposal for the
                   purchase of the Included Assets (as defined in the FAPA), or a
                   portion of the Included Assets, in a form substantially in
                   conformance with the FAPA,4 with such modifications (including
                   specific dollar amounts, Included Assets and Excluded Assets
                   (as defined in the FAPA) and subject to such reasonable
                   modifications as the Debtors or the Successful Bidder may
                   request and the other parties to such agreement agree) as the
                   bidder intends for its opening bid at the Auction.

      2.     Upon receipt from a Potential Bidder of a written proposal containing
             the required information, the Debtors, as soon as is practicable (and no
             later than 11:59 p.m. on the Qualified Bid Announcement Date) shall


      3
             In the event that the Debtors designate a Bid as a Disqualified Bid,
then the Debtors, within 24 hours of such designation, shall notify the Disqualified
Bidder that its Bid has been so designated, and will provide the Disqualified Bidder
and KFC with the reasons for such designation.
      4
               The FAPA is located in the VDR and is available to any person who
has executed a Confidentiality Agreement (“CA”), unless such person has violated
the CA and has therefore been disqualified from bidding or whose Bid has become a
Disqualified Bid. The terms of the FAPA may change at the request of the Debtors’
franchisor or for any other reason that the Debtors deem necessary and appropriate
to ensure their ability to close the Sale. A Bid that is predicated on an earlier
version of a FAPA will not be disqualified for failing to include provisions of an
updated FAPA, but the Debtors may require a Potential Bidder to supplement its
Bid to include or address any provisions added to an updated FAPA. For the sake
of clarity, a Bid may include provisions not contained in the FAPA so long as its Bid
addresses all items included in the FAPA (as of the date that the Potential Bidder
submitted its Bid).

                                          3
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12     Desc Main
                            Document     Page 9
                                              7 of 37
                                                   19


           determine and notify the Potential Bidder as to whether such Potential
           Bidder is a Qualified Bidder and whether its Bid is a Qualified Bid or a
           Disqualified Bid. In the event that the Debtors determine that a Bid is
           not a Qualified Bid, then the Potential Bidder who tendered such Bid
           may supplement its Bid, within 24 hours of the Debtors’ notification
           that its Bid is not a Qualified Bid.

C.   Bidding Process

     1.    The Debtors and their advisors shall: (i) determine whether a Potential
           Bidder is a Qualified Bidder; (ii) receive offers from Qualified Bidders;
           and (iii) negotiate any offers made; provided, however, that a Potential
           Bidder shall not be a Qualified Bidder unless KFC notifies the Debtors
           at or before Noon on the Qualified Bid Announcement Date that the
           Potential Bidder and its Bid are acceptable to KFC.

     2.    KFC shall advise the Debtors as to whether a Potential Bidder and its
           Bid are acceptable to KFC by no later than Noon on the Qualified Bid
           Announcement Date.

     3.    The Debtors, in consultation with the Committees, HBT and KFC will
           have the right to adopt such other rules for the Bid Procedures
           (including rules that may depart from those set forth herein) that will
           better promote the goals of the Bid Procedures and that are not
           inconsistent with any Order of the Court.

D.   Bid Deadline

     1.    As indicated above, the deadline for submitting Bids by a Qualified
           Bidder (the “Bid Deadline”) shall be Monday, November 26, 2018, at
           4:30 p.m., subject to the Debtors’ right to accept late bids through the
           24th day following the entry of the attached Order under the conditions
           set forth on page 1 of this Exhibit under Bid Procedures, § A.1.

     2.    On or before the Bid Deadline, a Qualified Bidder that desires to make
           an offer, solicitation or proposal (a “Bid”) shall deliver by electronic
           mail (sometimes, “email”) a copy of its bid to (a) the Debtors’ broker,
           Equity Partners HG LLC, c/o Hank Waida, 16 N. Washington St.,
           Suite 102, Easton, MD 21601; Email: Hwaida@equitypartnershg.com
           (b) the Debtors’ counsel, Jonathan Backman, Law Office of Jonathan
           A. Backman, 117 N. Center Street Bloomington, Illinois 61701, (309)
           820-7420; Email: jbackman@backlawoffice.com, and (c) the
           Committees’ counsel, Matthew E. McClintock, Goldstein & McClintock
           LLLP, 111 W. Washington Street, Ste. 1221, Chicago, IL 60602, Email:


                                        4
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12      Desc Main
                           Document
                            Document PagePage10
                                             8 of
                                                of19
                                                   37


           mattm@goldmclaw.com; (d) the U.S. Trustee, Mark D. Skaggs, 401
           Main Street, #1100, Peoria, IL 61602, Email:
           mark.d.skaggs@usdoj.gov; and (e) counsel for Heartland Bank and
           Trust Company, Mark A Bogdanowicz, One Technology Plaza; 211
           Fulton St #600, Peoria, IL 61602, Email:
           mbogdanowicz@howardandhoward.com.

     3.    Promptly upon receiving a Bid from a Potential Bidder, the Debtors
           shall transmit the Bid (including any Disqualified Bid) to KFC.

     4.    As indicated above, the Debtors shall have the right, in their sole
           discretion, to qualify bids that are submitted after the Bid Deadline,
           provided that KFC approves the Bid (and the Potential Bidder that
           tendered such Bid), subject to the conditions set forth on page 1 of this
           Exhibit under Bid Procedures, § A.1.

E.   Bid Requirements:

     1.    To be eligible to participate in the Auction, each Bid and each
           Qualified Bidder submitting such a Bid must be determined by the
           Debtors to satisfy each of the following conditions:

           a.    Good Faith Deposit. Each Bid must be accompanied by a
                 deposit (the “Good Faith Deposit”) in the form of a wire transfer
                 or cashier’s check payable to “Equity Partners HG LLC” in an
                 amount equal to 10% of the Bid.

           b.    Cash-Only Bids. The consideration proposed by the Bid shall
                 include only cash, except that a Credit Bid (as defined and
                 described below) shall be deemed equivalent to cash
                 consideration so long as the Debtors, in their sole discretion,
                 determine that the Credit Bidder (as also defined below)
                 possesses a bona fide basis for asserting a perfected lien on the
                 property for which the Credit Bidder is making its Credit Bid.

           c.    KFC Approval. KFC has approved the Potential Bidder and the
                 Bid.

     2.    Irrevocable. A Bid must be irrevocable until two (2) business days
           after the Included Assets in the Bid or Bids (collectively, the “Acquired
           Assets”) have been sold pursuant to the Closing of the Sale or Sales
           approved by the Bankruptcy Court.




                                        5
 Case 17-71890    Doc 455
                      453     Filed 11/16/18 Entered 11/16/18 09:55:47
                                                              09:15:12     Desc Main
                              Document
                               Document PagePage11
                                                9 of
                                                   of19
                                                      37


      3.     Contingencies:

             a.    A Bid may not be conditioned on obtaining financing or any
                   internal approval, or on the outcome or review of due diligence.

             b.    Financing Sources: A Bid must contain written evidence of a
                   commitment for financing or other evidence of the ability to
                   consummate the Sale satisfactory to the Debtors, with
                   appropriate contact information for such financing sources.

             c.    Adequate Assurance. Any Bid submitted in accordance with the
                   Bid Procedures must identify such Contracts and/or Leases to be
                   assumed and assigned and provide the nature of, and evidence
                   of its ability to provide, adequate assurance of future
                   performance of such Contracts or Leases along with the
                   Qualified Bid (the “Adequate Assurance Package”).5

             d.    In the event that any Potential Bidder is determined by the
                   Debtors not to be a Qualified Bidder, or KFC rejects a Potential
                   Bidder or a Bid, the Potential Bidder shall be refunded its Good
                   Faith Deposit within three (3) business days after that
                   determination.


F.    Credit Bidding:

      1.     Each creditor that possesses, or purports to possess, a security interest
             or lien on any of the Included Assets (a “Secured Creditor”) will be
             entitled to credit bid (any such Secured Creditor, a “Credit Bidder”) on
             the Included Assets as to which it purports to hold a valid and
             protected lien (the “Secured Assets”), for an amount up to the value of
             its perfected security interest in the Secured Assets (a “Credit Bid”);
             provided, however, that a Secured Creditor must present a formal bid
             at or before the Auction in order to preserve its right to tender a Credit
             Bid at the Auction.




      5
              An Adequate Assurance Package should include, to the extent possible,
the following information regarding the Bidder: (a) audited financial statements;
(b) cash flow projections for the Bidder and for the Contract or Lease to be assigned;
(c) any financial projections, proformas, or similar financial information prepared in
contemplation of purchasing the Contract or Lease; and (d) reasonable information
about the Bidder’s experience in the fast food industry.

                                          6
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12      Desc Main
                           Document      Page 12
                                              10 of 37
                                                    19


     2.    In the event that a Credit Bidder is the Successful Bidder (a
           “Prevailing Credit Bidder”), the Secured Assets shall be deemed a
           portion of the proceeds of the Sale. In such event, the Secured Assets
           purchased via a Credit Bid shall remain property of the Debtors’
           estates pending a determination as to the validity, extent and/or
           priority of the Prevailing Credit Bidder’s lien or liens on the Secured
           Assets, unless such determination already has been made by a final
           Order.

     3.    If, at the end of such process, the Prevailing Credit Bidder is
           determined not to have possessed the senior lien on any of the Secured
           Assets for which it credit bid, then (a) if another Secured Creditor
           possessed a perfected lien on such Secured Assets senior to that of the
           Prevailing Credit Bidder, then the applicable Debtor shall transfer the
           Secured Assets on which such Prevailing Credit Bidder did not possess
           a first priority lien to such Prevailing Bidder subject to the senior lien
           of such other Secured Creditor, and (b) if no other lien existed on the
           portion of the Secured Assets as to which Prevailing Credit Bidder did
           not possess a senior lien (i.e., the Prevailing Credit Bidder did not
           possess a perfected lien on such assets), then the Prevailing Credit
           Bidder shall pay the Debtor the reasonable fair market value of such
           portion of the Secured Assets.

     4.    Anything in the foregoing paragraphs to the contrary notwithstanding,
           a Secured Creditor may not purchase the KFC Franchise Agreements
           or any KFC trademarked or proprietary property without KFC’s
           express written consent.

G.   Qualified Bid Announcement

     1.    As soon as possible after the receipt of Bid, and no later than 2:00 p.m.
           on the Qualified Bid Announcement Date, the Debtors shall notify
           each person who has tendered a Bid whether (a) its Bid is a Qualified
           Bid and that it may participate in the Auction, or (b) its Bid is not a
           Qualified Bid.

H.   Auction

     1.    The Debtors shall conduct the Auction to determine the highest and
           best bid with respect to the Included Assets in each Bid. The Auction
           shall commence on Thursday. December 20, 2018, at 11:00 A.M. at a
           conference room at President Abraham Lincoln Doubletree Hotel, 701
           E. Adams Street, Springfield, Illinois.



                                        7
 Case 17-71890    Doc 455
                      453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                            09:15:12       Desc Main
                            Document      Page 13
                                               11 of 37
                                                     19


      2.    No later than the commencement of the Auction, the Debtors will
            notify all then-Qualified Bidders of the highest, best and otherwise
            financially superior Qualified Bid as determined by the Debtor (the
            “Baseline Bid”).

      3.    The Auction shall be conducted according to the following procedures:

            a.     Only Qualified Bidders that have submitted a Qualified Bid (or
                   submit such a bid during the course of the Auction that the
                   Debtors, in their discretion choose to qualify) will be eligible to
                   participate in the Auction.6

            b.     Only the authorized person as identified in the Qualified Bid of
                   each of the Qualified Bidders, the Secured Creditors and the
                   Debtors shall be permitted to participate in the Auction.

            c.     Each Qualified Bidder will be required to confirm in writing that
                   it has not engaged in any collusion with any party, including but
                   not limited to other prospective or actual bidders, with respect
                   to the Auction or the Proposed Sale.

            d.     During the Auction, bidding shall begin initially with the
                   Baseline Bid, continue in minimum increments of at least
                   $100,000.00.

            e.     Except as otherwise set forth herein, the Debtors may conduct
                   the Auction in the manner they determine will result in the
                   highest, best or otherwise financially superior offer for the
                   Acquired Assets.

            f.     The Debtors and their professionals shall direct and preside over
                   the Auction.

            g.     A party holding, or purporting to hold, a secured claim may
                   credit bid for the assets as to which it possesses, or purports to
                   possess, a valid and perfected lien, provided that its bid does not
                   constitute a Disqualified Bid, in which event it would be
                   disqualified from bidding at the Auction like any other Bidder
                   holding a Disqualified Bid.



      6
              Because the Auction is a public auction, anyone may attend the
Auction. Landlords, in particular, are encouraged to attend the Auction and may
participate to the extent that their leases become the subject of Qualified Bids.

                                          8
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12       Desc Main
                           Document      Page 14
                                              12 of 37
                                                    19


           h.    All material terms of each Bid tendered at the Auction shall be
                 fully disclosed to all other Qualified Bidders.

           i.    Unless otherwise directed or ordered by the Bankruptcy Court,
                 bidding at the Auction will be transcribed, but consultations
                 among the Debtors, the Committees, HBT and/or KFC shall not
                 be transcribed and, in such instance, shall constitute settlement
                 discussions within the purview of Federal Rule of Evidence 408.

I.   Consent to Jurisdiction as Condition to Bidding

     1.    All Potential Bidders who submit Qualified Bids shall be deemed to
           have consented to the jurisdiction of the Bankruptcy Court and to have
           waived any right to a jury trial in connection with any disputes
           relating to the Sale, the Auction and the construction and enforcement
           of all transaction documents.


J.   Closing of Auction and Consummation of Sale

     1.    Upon conclusion of the bidding, the Auction shall be closed.

     2.    The Debtors shall (a) promptly review each Qualified Bid on the basis
           of financial and contractual terms and the factors relevant to the Sale
           process, including those factors affecting the speed and certainty of
           consummating the proposed Sale, and in consultation with the
           Committees and HBT (b) identify (I) the highest, best or otherwise
           financially superior offer(s) for the Acquired Assets or a portion thereof
           (the “Successful Bid(s)”) and the entity or entities submitting such
           Successful Bid(s) (in the case of more than one, each a “Successful
           Bidder”), which highest, best or otherwise financially superior offer(s)
           will provide the greatest amount of net value to the Debtors, and
           (II) the next highest or otherwise best offer after the Successful Bid(s)
           (in the case of more than one, each a “Backup Bid”).

     3.    The Debtors shall advise all Qualified Bidders, the Committees, HBT
           and KFC of the Successful Bidder(s) and the Backup Bidders by the
           Successful Bid Announcement Date.

     4.    The Debtors shall thereafter seek approval of a sale (or sales) to the
           Successful Bidder(s) in accordance with the Sale Approval Procedures
           and the Contract Assignment Procedures set forth below.




                                        9
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12    Desc Main
                           Document      Page 15
                                              13 of 37
                                                    19


     5.    Prior to, or as soon as possible after, the Sale Approval Hearing, the
           Successful Bidder(s) shall complete and execute all agreements,
           contracts, instruments or other documents evidencing and containing
           the terms and conditions upon which the Successful Bid was made.

     6.    The Debtors’ identification of a Successful Bid and a Backup Bid shall
           constitute the acceptance of such Bid only upon Court’s entry of an
           Order approving the Sale (the “Acceptance”), provided that (a) no
           objection to the Sale or the Auction has been filed, and (b) no stay of
           the Sale has been granted by any court of competent jurisdiction.

     7.    Upon the Debtors’ Acceptance of a Successful Bid or Backup Bid, the
           Closing shall occur by the Closing Deadline, or on such other date, as
           soon as reasonably practicable thereafter, as may be mutually agreed
           by the Successful Bidder (or, if the Successful Bid is prevented from
           closing at the conclusion of the Sale Approval Hearing as a result of
           the Contract Assignment Procedures set forth below, the Backup
           Bidder).

K.   Good Faith Deposits and Backup Bidder.

     1.    The Good Faith Deposits of all Qualified Bidders shall be held by
           Equity Partners in a non-interest bearing account. The Good Faith
           Deposit of the Successful Bidder shall be applied to the purchase price
           of such transaction at Closing.

     2.    Good Faith Deposits of all other Qualified Bidders will be returned
           promptly to all Bidders who have posted such a deposit, (other than
           the Successful Bidder and the Backup Bidder) following the conclusion
           of the announcement of the Successful Bidder and the Backup Bidder.

     3.    Unless the Backup Bidder has withdrawn its Bid in accordance with
           these procedures, the deposit of the Backup Bidder shall be held until
           the seventh (7th) day after the Sale is consummated, at which time the
           Good Faith Deposit will be returned to the non-purchasing bidder,
           unless forfeited as set forth below.

     4.    If the Successful Bidder fails to consummate an approved Sale because
           of a breach or failure to perform on the part of such Successful Bidder,
           then the Debtors shall be entitled to retain the Good Faith Deposit
           (subject to the rights of the Broker to a portion of such forfeited
           deposit), and the Debtors’ estate shall possess a claim against such
           Successful Bidder for damages in excess of the Good Faith Deposit as
           part of its damages resulting from such breach or failure to perform.


                                       10
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12      Desc Main
                           Document      Page 16
                                              14 of 37
                                                    19




     5.    The Backup Bidder shall keep the Backup Bid open and irrevocable
           until 5:00 p.m. on the seventh (7th) day following the Closing Deadline
           with the Successful Bidder.

     6.    If the Successful Bidder fails to timely consummate an approved Sale
           because of a breach or failure to perform on the part of such Successful
           Bidder, the Backup Bid will be deemed to be the new Successful Bid,
           and the Debtors will be authorized, but not required, to consummate
           the Sale with the Backup Bidder without further order of the Court by
           such date as is mutually agreed among the parties. In such case, as
           set forth above, the Successful Bidder’s deposit shall be forfeited to the
           Debtors as damages, and the Debtors shall retain all rights to seek all
           available damages from the defaulting Successful Bidder.

L.   Limited Standing

     1.    A Bidder shall have standing only to assert that the Debtors have
           abused their discretion in failing to accept its Bid as Qualified Bid.

     2.    In submitting a Bid, a Bidder waives any right to assert that the
           Debtors have provided misinformation in or omitted material
           information from the VDR or otherwise in providing information to the
           Bidder.

M.   Limited Damages Exculpation

     1.    If the Debtors fail to consummate a Sale, or otherwise breaches the
           provisions of Bid Procedures Order or the Sale Approval Order,
           including those pertaining to the Auction and Sale contemplated
           hereby, then except in the case of intentional misconduct by the
           Debtors, or their officers, agents, or professionals (the "Debtor
           Parties"), no party (including without limitation any Bidder) shall
           possess a claim against the Debtor Parties, or any of them, for
           damages; and any party pursuing any action (whether or not resulting
           in a lawsuit) against any of the Debtor Parties shall be liable to the
           Debtor Parties for any costs, expenses or fees (including reasonable
           attorney and other professional fees) that the Debtor Parties, or any of
           them, may incur in defending against any such action.




                                        11
 Case 17-71890   Doc 455
                     453     Filed 11/16/18 Entered 11/16/18 09:55:47
                                                             09:15:12    Desc Main
                             Document      Page 17
                                                15 of 37
                                                      19


N.   Electronic Mail as Primary Means of Service

     1.    Except where expressly provided otherwise herein, all parties or
           parties-in-interest who participate, or seek to participate, in the
           Auction:

           a.       shall be deemed to agree to receive and send required Bids,
                    notices and other correspondence by electronic mail,

           b.       shall provide to the Debtors’ counsel and the Broker, by
                    electronic mail, at the email addresses set forth herein the
                    parties’ electronic mailing address and a phone number that the
                    Debtors may contact to confirm receipt of an email, and

           c.       shall send any Bid, notice or other correspondence directed to
                    the Debtors or their advisors by electronic mail to both Jonathan
                    Backman and Hank Waida, and shall confirm that both persons
                    received such email by calling the telephone numbers set forth
                    herein for each of the two and either telling them directly, or
                    leaving a message, (I) that an email has been sent to them,
                    (II) the sender of the email, and (III) the approximate date and
                    time of the email, along with (IV) a telephone number that
                    Messrs. Backman or Waida, or both, may contact in the event
                    that they do not receive the email.


                           The Sale Approval Procedures

A.   Sale Notice:

     1.    On the Successful Bid Announcement Date, the Debtors will serve
           notice of the Sale Approval Hearing (the “Sale Notice”), including a
           proposed form of the Sale Approval Order, by first class mail on: (a) the
           Office of the United States Trustee for the Central District of Illinois
           (the “U.S. Trustee”); (b) the attorneys for HBT; (c) the attorneys for the
           Creditors Committees; (d) all known creditors of the Debtors; (e) the
           attorneys for KFC; (f) all parties known to the Debtor to have
           expressed an interest in acquiring the Debtors’ assets; (g) all attorney
           general’s offices in the states in which the Debtors do business; (h) all
           county attorneys’ offices in the counties in which the Debtors do
           business; (i) all affected federal and local regulatory and taxing
           authorities, including the Internal Revenue Service, and (j) all
           Contract Counterparties (as hereinafter defined) (collectively, the “Sale
           Notice Parties”).


                                         12
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12      Desc Main
                           Document      Page 18
                                              16 of 37
                                                    19




B.   Date, Time, and Place of the Sale Approval Hearing:

     1.    The Sale Approval Hearing shall be held before the United States
           Bankruptcy Court for the Central District of Illinois, Springfield
           Division, at United States Courthouse, Room 232, 600 E Monroe St.,
           Springfield, IL 62701, on Thursday, January 3, 2019, at 10:00 a.m.

C.   Objection Deadline to Sale Approval Order:

     1.    Objections to the relief sought to be granted by the Sale Approval
           Order shall be in writing, filed, and served so as to be actually received
           by: (a) counsel to the Debtors, Jonathan A. Backman, Esq., Law Office
           of Jonathan A. Backman 117,N. Center Street, Bloomington, Illinois
           61701, Email: jbackman@backlawoffice.com; (b) counsel to the Official
           Committees of Unsecured Creditors, Matthew E. McClintock, Esq.,
           Goldstein & McClintock LLLP, 111 W. Washington Street, Ste. 1221,
           Chicago, IL 60602, Email: mattm@goldmclaw.com; and (c) the U.S.
           Trustee, Mark D. Skaggs, 401 Main Street, #1100, Peoria, IL 61602,
           Email: mark.d.skaggs@usdoj.gov; and (d) counsel for Heartland Bank
           and Trust Company, Mark A Bogdanowicz, One Technology Plaza; 211
           Fulton St #600, Peoria, IL 61602, Email:
           mbogdanowicz@howardandhoward.com (collectively, the “Objection
           Notice Parties”), at least 48 hours prior to the Sale Approval Hearing.

D.   Information Provided to Interested Parties:

     1.    The Debtors either have provided or will provide to all parties that
           have either expressed an interest in purchasing the Debtors’ assets or
           who the Debtors believe may have an interest in purchasing their
           assets and that have executed a Confidentiality Agreement with the
           Debtors and/or Equity Partners (each an “Interested Party” and,
           collectively, the “Interested Parties”), certain information in connection
           with the proposed Sale, including, among other things, this Order


                      The Contact Assignment Procedures

A.   Notice of Contract Assignment Procedures:

     1.    Upon receipt of an Adequate Assurance Package from a Potential
           Bidder that submits a Bid that the Debtors reasonably believe will be a
           Qualified Bid, the Debtors will serve such Adequate Assurance
           Package on the non-Debtor party to any Contract or Lease (a “Contract


                                        13
 Case 17-71890    Doc 455
                      453    Filed 11/16/18 Entered 11/16/18 09:55:47
                                                             09:15:12    Desc Main
                             Document      Page 19
                                                17 of 37
                                                      19


             Counterparty”) that the Potential Bidder has identified as one that
             such bidder would intend to acquire if it is the Successful Bidder.

      2.     On the Qualified Bid Announcement Date, or within a day following
             such date, the Debtors will file an assignment schedule (the
             “Assignment Schedule”) with the Court and serve such Assignment
             Schedule on each Contract Counterparty.

      3.     The Assignment Schedule will include (a) the title of the Contract or
             Lease to be assumed, (b) the name of the Contract Counterparty, and
             (c) the proposed terms of any assumption and assignment, including
             (i) any modifications to the current terms of the Contract or Leases,7
             and (ii) any cure amounts that the Debtors will have to pay to effect
             the assumption and assignment (collectively, the “Preliminary
             Assignment Information”).8

      4.     Within 24 hours of the Successful Bid Announcement Date the Debtors
             shall file and serve on the Contract Counterparties whose contracts or
             leases have been identified for assignment and assumption by the
             Successful Bidder or Backup Bidder, the identity of such bidders and
             the terms of their Bids (the “Assignee Information,” and collectively
             with the Preliminary Assignment Information, the “Final Assignment
             Information”).




      7
             For the sake of clarity, no Contract or Lease may be assumed or
assigned in modified form without the express consent of the Contract Counterparty
and the applicable Debtor-party to such Lease or Contract.
      8
               The cure amount due to a Contract Counterparty whose Lease or
Contract is assumed shall be paid (i) if the cure amount set forth in the Preliminary
Assignment Information is undisputed, then no later than the Closing Deadline, or
(ii) if such cure amount is disputed, the undisputed portion of the cure amount shall
be paid by the Debtors no later than the Closing Deadline, with the disputed
portion of such cure amount paid by the Debtors within 7 calendar days of the
effective date of a final, non-appeal order resolving the cure amount due to the
Contract Counterparty (subject to the escrow requirements of Paragraph C.2.
below).

                                         14
 Case 17-71890   Doc 455
                     453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                           09:15:12    Desc Main
                           Document      Page 20
                                              18 of 37
                                                    19


B.   Objection to Assumption and/or Assignment of Contracts and Leases:

     1.    At least 48 hours prior to the Sale Approval Hearing (the “Assignment
           Objection Deadline”), any Contract Counterparty who objects to the
           assumption and assignment of its Contract of Lease pursuant to the
           Final Assignment Information must file an objection with the Court
           (an “Assignment Objection”), and serve it on the Debtors, the ECF
           service list and the Successful Bidder and Backup Bidder.

C.   Resolution of Objections.

     1.    If a Contract Counterparty fails to file an Assignment Objection by the
           Assignment Objection Deadline, then it shall be deemed to consent to
           the assignment of its Contract of Lease to the Successful Bidder or the
           Backup Bidder pursuant to the Final Assignment Information, and the
           assumption and assignment shall be authorized under the terms set
           forth in the Assignment Schedule.

     2.    If a Contract Counterparty timely files an Assignment Objection, then
           the Court will hear such objection at the Sale Approval Hearing. The
           pendency of a dispute relating to a cure amount due to a Contract
           Counterparty will not prevent or delay the assumption and assignment
           of any Contract or Lease, and the cure amount will be determined at a
           later date, but the Debtors may proceed with the assignment of the
           Contract or Lease to the Successful Bidder or the Prevailing Bidder, as
           the case may be; provided, however, that in the event that a dispute
           exists with respect to a cure amount to be paid to a Contract
           Counterparty whose Contract of Lease is approved for assumption and
           assignment, the Debtors shall (a) remit the undisputed portion of the
           cure amount to the applicable Contract Counterparty no later than the
           Closing Deadline, and (b) place into escrow an amount that would
           satisfy the remaining disputed portion of the cure amount in the event
           such Contract Counterparty prevailed in the resolution of the dispute,
           and shall pay such remaining cure amount to the Contract
           Counterparty within 7 calendar days of the effective date of a final,
           non-appeal order resolving the cure amount due to such Contract
           Counterparty.

     3.    If an Assignment Objection objects to the assignment of the Contract
           or Lease to the Successful Bidder or the Backup Bidder, and if the
           Court approves the Sale, but fails to overrule the objection, then the
           Successful Bidder or the Backup Bidder, as the case may be, shall,
           within 24 hours of the conclusion of the Sale Approval Hearing (the
           “Bid Alteration Deadline”):


                                       15
Case 17-71890   Doc 455
                    453   Filed 11/16/18 Entered 11/16/18 09:55:47
                                                          09:15:12      Desc Main
                          Document      Page 21
                                             19 of 37
                                                   19




          a.    Inform the Debtors that it is withdrawing its Bid; or

          b.    Notify the Debtors that it intends to proceed with its Bid, but at
                a price reduced by the amount that its Bid ascribed to such
                Contract or Lease (in either case, a “Bid Alteration”).

    4.    Within 24 hours of the Debtors’ receipt of a Bid Alteration, the Debtors
          shall file with the Court, and serve on all Sale Notice Parties, its
          determination (the “Final Sale Notice”) whether:

          a.    To proceed with Sale to either the Successful Bidder or the
                Backup Bidder (depending on the nature of the Bid Alterations);
                or

          b.    To decline to proceed with the Sale.




                                      16
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 22 of 37
CASE INFO                                ALLY BANK AND ALLY FINANCIAL INC         BMW FINANCIAL SERVICES NA LLC CO AIS
LABEL MATRIX FOR LOCAL NOTICING          CO RIEZMAN BERGER PC                     PORT
07533                                    7700 BONHOMME AVE                        4515 N SANTA FE AVE DEPT APS
CASE 17-71890                            FLOOR 7                                  OKLAHOMA CITY OK 73118-7901
CENTRAL DISTRICT OF ILLINOIS             ST LOUIS MO 63105-1960
SPRINGFIELD
FRI NOV 16 09-42-56 CST 2018


DEBTOR                                   EICHENAUER SERVICES INC                  HEARTLAND BANK AND TRUST COMPANY
BARTLETT MANAGEMENT SERVICES INC         2465 N 22ND STREET                       CO MARK A BOGDANOWICZ
70 CLINTON PLAZA                         DECATUR IL 62526-4741                    HOWARD AND HOWARD ATTORNEYS PLLC
CLINTON IL 61727-2100                                                             211 FULTON STREET SUITE 600
                                                                                  PEORIA IL 61602-1350




KFC                                      LYNN MOSES PLUMBING INC                  MICROMONT HOLDINGS 4 LLC
P O BOX 32070                            PO BOX 3338                              CO HOWARD M SPECTOR
LOUISVILLE KY 40232-2070                 PEORIA IL 61612-3338                     12770 COIT ROAD SUITE 1100
                                                                                  DALLAS TX 75251-1329




                                         EXCLUDE
V5 ENTERPRISES LLC SERIES B                                                       BARTLETT MANAGEMENT INDIANAPOLIS INC
CO JEFFREY D RICHARDSON                  SPRINGFIELD                              70 CLINTON PLAZA
132 S WATER SUITE 444                    226 US COURTHOUSE                        CLINTON IL 61727-2100
DECATUR IL 62523-1094                    600 E MONROE STREET
                                         SPRINGFIELD IL 62701-1626




BARTLETT MANAGEMENT PEORIA INC           2109 E JACKSON                           550 S TRYON STREET DEC45A
70 CLINTON PLAZA                         800 EAST MONROE STREET                   LEGAL BANKRUPTCY
CLINTON IL 61727-2100                    ROOM 327                                 CHARLOTTE NC 28202-4200
                                         SPRINGFIELD IL 62701-1653




606 LAUTERBUR LANE                       635 NORTH WESLEY                         A W RESTAURANTS INC
CHAMPAIGN IL 618221117                   800 EAST MONROE STREET                   101 YORKSHIRE BOULEVARD
                                         ROOM 327                                 ATTN- MICHAEL WHITE SENIOR COUNSEL
                                         SPRINGFIELD IL 62701-1653                LEXINGTON KY 40509-1883




A MEDIA MARKETING                        AW RESTAURANTS INC ROYALTIES             A 1 LOCK INC
3104 N ARMENIA AVE SUITE 2               PO BOX 637604                            101 N 4TH STREET
TAMPA FL 33607-1658                      CINCINNATI OH 45263-7604                 SPRINGFIELD IL 62701-1298




ABC FIRE SAFETY INC                      ADP LLC                                  ADP INC
2581 PARK AVE                            1851 N RESLER                            1851 N RESLER DR MS100
BELOIT WI 53511-2171                     EL PASO TX 79912-8023                    EL PASO TEXAS 79912-8023




AJ KLEAN HOOD VENT DIVISION LLC          AJJ LLC                                  AJJ LLC
7503 RANDY ROAD                          CO NATHAN T DANIELSON                    ATTN AMY VATTUONE MANAGER
MACHESNEY PARK IL 61115-3045             BOSE MCKINNEY EVANS LLP                  3851 54TH AVE SW
                                         111 MONUMENT CIRCLE SUITE 2700           SEATTLE WA 98116-3624
                                         INDIANAPOLIS IN 46204-5120
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 23 of 37
AJJ LLC                                  AMERICAN HONDA FINANCE                   ARAMARK UNIFORM CAREER APPAREL LLC
CO JOHN PAT VATTUONE                     P O BOX 168088                           CO SHEILA R SCHWAGER
42630 TENNESSEE AVENUE                   IRVING TX 75016-8088                     HAWLEY TROXELL ENNIS HAWLEY LLP
PALM DESERT CA 92211-7784                                                         877 MAIN STREET SUITE 1000
                                                                                  BOISE ID 83702-5884




ARC CAFEUSA001 LLC                       ARC CAFEUSA001 LLC                       ARC CAFEUSA001 LLC VREITINC
CO AMERICAN REALTY CAPITAL PROPERTIES    CO KUTAK ROCK LLP                        CO AMERICAN REALTY CAPITAL PROPERTIES
ATTN- LEGAL DEPT -- -REAL ESTATE         ATTN- LISA M PETERS ESQ                  ATTN- LEGAL DEPT -- -REAL ESTATE
2325 E CAMELBACK ROAD SUITE 1100         1650 FARNAM STREET                       2325 E CAMELBACK ROAD SUITE 1100
PHOENIX AZ 85016-9078                    OMAHA NE 68102-2186                      PHOENIX AZ 85016-9078




ARNOLD L DITO TRUSTEE OF THE             ARNOLD L DITO TRUSTEE OF THE             AT T
ANNE DITO CREDIT SHELTER TRUST           ANNE DITO CREDIT SHELTER TRUST           CORPORATE HEADQUARTERS
1310 JONES ST                            1586 35TH AVENUE                         208 S AKARD ST
SAN FRANCISCO CA 94109-4177              SAN FRANCISCO CA 94122-3119              DALLAS TX 75202-4206




ATT MOBILITY II LLC                      ATT                                      ABILITY SERVICES INC
ATT SERVICES INC                         15 E MIDLAND AVE                         606 LAUTERBUR LANE
KAREN A CAVAGNARO PARALEGAL              PARAMUS NJ 07652-2938                    CHAMPAIGN IL 61822-1117
ONE ATT WAY SUITE 3A104
BEDMINSTER NJ 07921-2693




ACE SIGN COMPANY                         ADVANCED DISPOSAL                        AGENCY ONE SECURITY CORPORATION
2540 1ST STREET                          1215 KLEMENT ST                          7270 EAST 86 STREET
SPRINGFIELD IL 62704-4700                FORT ATKINSON WI 53538-2700              INDIANAPOLIS IN 46250-3597




AGREE BELVIDERE IL LLC                   AGREE LIMITED PARTNERSHIP                AGREE REALTY CORPORATION
70 E LONG LAKE ROAD                      70 E LONG LAKE ROAD                      70 E LONG ROAD
BLOOMFIELD HILLS MI 48304-2356           BLOOMFIELD HILLS MI 48304-2356           BLOOMFIELD HILLS MI 48304




AIRMASTERS                               ALAN TOWNSEND                            ALLIANT ENERGYWP L
1330 N GRAND AVE W                       BOSE MCKINNEY EVANS LLP                  4902 N BILTMORE LN 1000
SPRINGFIELD IL 62702-1608                111 MONUMENT CIRCLE SUITE 2700           MADISON WI 53718-2148
                                         INDIANAPOLIS IN 46204-5120




ALLIED SAFETY SERVICES INC               ALLY BANK                                ALLY FINANCIAL
7709 WEST 10TH STREET                    PO BOX 130424                            PO BOX 380901
INDIANAPOLIS IN 46214-2425               ROSEVILLE MN 55113-0004                  BLOOMINGTON MN 55438-0901




ALLY FINANCIAL                           AMEREN ILLINOIS                          AMERICAN EXPRESS
PO BOX 130424                            2105 E STATE ROUTE 104                   PO BOX 981531
ROSEVILLE MN 55113-0004                  PAWNEE IL 62558-4685                     EL PASO TX 79998-1531
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 24 of 37
AMERICAN EXPRESS TRAVEL RELATED          AMERICAN HERITAGE LIFE                   AMERICAN HONDA FINANCE CORP
SERVICES COM                             1776 AMERICAN HERITAGE LIFE DR           PO NOX 997518
INC                                      JACKSONVILLE FL 32224-6688               SACRAMENTO CA 95899-7518
CO BECKET AND LEE LLP
PO BOX 3001
MALVERN PA 19355-0701




AMERICAN WATER                           ANDREW C DYSTRUP                         ANNE DITO CREDIT SHELTER TRUST
PO BOX 578                               822 N INFANTRY DRIVE SUITE 104           555 MONTGOMERY ST SUITE 605
ALTON IL 62002-0578                      JOLIET IL 60435-3107                     SAN FRANCISCO CA 94111-2543




AQUA ILLINOIS                            ARAMARK SERVICES INC                     ARAMARK UNIFORM SERVICES
322 N GILBERT ST                         115 N 1ST STREET                         115 N 1ST STREET
DANVILLE IL 61832-5630                   BURBANK CA 91502-1856                    BURBANK CA 91502-1856




ARCHWAY MARKETING SVC                    ARCO GLASS                               ASHLEY SAFE AND SECURITY
19850 S DIAMOND LAKE ROAD                5260 COMMERCE SQUARE D                   7270 EAST 86TH STREET
ROGERS MN 55374-4571                     SUITE C                                  INDIANAPOLIS IN 46250-3597
                                         INDIANAPOLIS IN 46237-8585




AUSTIN ENGINEERING                       AUTOMATIC FIRE SPRINKLER                 BA WARD INC
311 SW WATER STREET 215                  1809 INDUSTRIAL                          711 WEST JEFFERSON STREET
PEORIA IL 61602-4108                     NORMAL IL 61761-4319                     WASHINGTON IL 61571-1247




BA WARD INC                              BGRAHAM LLC                              BMO HARRIS
711 WEST JEFFERSON STREET                3220 WINDELL LANE SW                     PO BOX 6201
WASHINGTON IL 61571-1247                 CORYDON IN 47112-6386                    CAROL STREAM IL 60197-6201




BMW FINANCIAL SERVICES                   BACON VAN BUSKIRK                        BANK OF AMERICA
300 CHESTNUT RIDGE ROAD                  801 S NEIL STREET                        1231 DURRETT LANE
WOODCLIFF LAKE NJ 07677-7739             CHAMPAIGN IL 61820-5205                  ATTN- PRODUCT MANAGERCONTRACT MANAGER
                                                                                  LOUISVILLE KY 40213-2041




BARCO UNIFORMS INC                       BARTLETT MANAGEMENT INDIANAPOLIS INC     BEAL LANDSCAPING
350 W ROSECRANS AVENUE                   70 CLINTON PLAZA                         MATTHEW BEAL
GARDENA CA 90248-1728                    DECATUR IL 61727-2100                    8210 CAMERON LANE
                                                                                  MAPLETON IL 61547-9614




BEECH GROVE SEWAGE WORKS                 BELOIT FIRE PROTECTION                   BELOIT PLAZA PARTNER LLC
806 MAIN STREET                          2420 HARRISON AVENUE                     400 N MAIN STREET
BEECH GROVE IN 46107-1516                ROCKFORD IL 61108-7456                   UNIT 2
                                                                                  WAUCONDA IL 60084-3042
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 25 of 37
BELOIT UTILITIES                         BERKSHIRE HATHAWAY                       BILLS KEY AND LOCK SHOP
CITY HALL                                1314 DOUGLAS S                           1509 N CLINTON BLVD
100 STATE STREET                         OMAHA NE 68102-1944                      BLOOMINGTON IL 61701-1813
BELOIT WI 53511-6234




BOONE COUNTY TREASURER                   BOONE COUNTY TREASURER                   BORDER PATROL
1212 LOGAN AVENUE STE 104                LOCAL TAX COLLECTION SECTION             TERMITE PEST CONTROL
BELVIDERE IL 61008-4033                  1212 LOGAN AVENUE - STE 104              PO BOX 672
                                         BELVIDERE IL 61008-4033                  CLINTON IL 61727-0672




COHETH PROPERTIES                        CSA INC                                  CAPITOL CORPORATE SERVICES INC
CO FIORILLO SCHAFFER   ASSOCIATES LTD    CRAIG SPECIALTY ADVERTISING              1315 W LAWRENCE AVE
2 LANE DRIVE                             36555 BITMORE                            SPRINGFIELD IL 62704-2315
PAXTON IL 60957-1723                     WILLOUGHBY OH 44094-8223




CARDINAL GLASS CO INC                    CAREER BUILDER LLC                       CELEMARK CORPORATION
1087 RESEARCH PKWY                       13047 COLLECTION CTR D                   PO BOX 2333
ROCKFORD IL 61109-5907                   CHICAGO IL 60693-0130                    NOVATO CA 94948-2333




CENTURY LINK                             CHAMPAIGN COUNTY TREASURER               CHRISTENBERRY SYSTEMS   ALARM COMPANY
665 LEXINGTON AVE                        1776 E WASHINGTON ST                     222 DERBY STREET
MANSFIELD OH 44907-1504                  URBANA IL 61802-4516                     PEKIN IL 61554-5506




CHRYSLER CAPITAL                         CITATION COLLECTION SERVICES             CITIZENS ENERGY GROUP
PO BOX 961275                            POBOX 80239                              2020 NORTH MERIDIAN ST
FORT WORTH TX 76161-0275                 INDIANAPOLIS IN 46280-0239               INDIANAPOLIS IN 46202-1393




CITIZENS ONE AUTO FINANCE                CITY WATER LIGHT POWER                   CITY WATER LIGHT POWER
CUSTOMER LOAN SERVICINGROP18P            800 EAST MONROE STREET                   ROOM 101 MUNICIPAL CENTER WEST
PO BOX 42002                             ROOM 327                                 300 S 7TH STREET
PROVIDENCE RI 02940-2002                 SPRINGFIELD IL 62701-1653                SPRINGFIELD IL 62701-1679




CITY OF BELVEDIERE                       CITY OF BELVIDERE                        CITY OF BLOOMINGTON
401 WHITNEY BLVD                         401 WHITNEY BLVD                         109 E OLIVE STREET
BELVIDERE IL 61008-3693                  BELVIDERE IL 61008-3693                  BLOOMINGTON IL 61701-5219




CITY OF CHAMPAIGN                        CITY OF CHARLESTON                       CITY OF CLINTON
102 N NEIL STREET                        WATER BILLING SERVICE                    WATER DEPARTMENT
CHAMPAIGN IL 61820-4042                  520 JACKSON AVE                          118 W WASHINGTON ST
                                         CHARLESTON IL 61920-2030                 CLINTON IL 61727-1691
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 26 of 37
CITY OF DANVILLE                         CITY OF DECATUR                          CITY OF DECATUR
17 W MAIN DANVILLE                       1 GARY K ANDERSON PLAZA                  FINANCE DEPARTMENT
DANVILLE IL 61832                        DECATUR IL 62523-1164                    1 GARY K ANDERSON PLAZA
                                                                                  DECATUR IL 62523-1005




CITY OF FRANKLIN SEWER UTILITY           CITY OF MATOON                           CITY OF PEKIN
796 S STATE STREET                       CITY HALL                                PUBLIC WORKS DEPARTMENT
FRANKLIN IN 46131-8566                   208 N 19TH ST                            111 SOUTH CAPITOL STREET
                                         MATTOON IL 61938-2838                    PEKIN IL 61554-4199




CITY OF PEKIN ATTN TREASURER             CITY OF PEORIA                           CITY OF ROCKFORD
111 S CAPITOL ST                         TREASURERS OFFICE                        425 EAST STATE STREET
PEKIN IL 61554-4188                      419 FULTON STREET ROOM 100               ROCKFORD IL 61104-1068
                                         PEORIA IL 61602-1262




CITY OF ROCKFORD                         CITY OF URBANA                           CITY OF WASHINGTON
WATER DEPARTMENT                         PO BOX 219                               WATERSEWER DEPARTMENT
425 E STATE STREET                       URBANA IL 61803-0219                     301 WALNUT STREET
ROCKFORD IL 61104-1014                                                            WASHINGTON IL 61571-2649




CITY OF WATSEKA                          CLAY COUNTY TREASURER                    CLEAN UNIFORM COMPANY
WATER DEPARTMENT                         609 E NATIONAL AVENUE 101                1316 SOUTH SEVENTH STREET
201 BRIANNA DRIVE                        BRAZIL IN 47834-2659                     SAINT LOUIS MO 63104-3634
PO BOX 338
WATSEKA IL 60970-0338




CLEAN THE UNIFORM                        CLEAR POINT DENNIS LYLES                 CLEARLY WINDOWS DBA AMERICAN NATL
2301 S BANKER                            437 W DECATUR STREET                     SKYLIN
EFFINGHAM IL 62401-2843                  DECATUR IL 62522-3310                    2523 N BOLTON AVENUE
                                                                                  INDIANAPOLIS IN 46218-3347




CLOVER SIGNS LLC                         COIN OPERATED PROP LLC                   COLES COUNTY COLLECTOR
932 W NATIONAL AVENUE                    AKA INDY SPOTLESS AUTO    PET WASH       651 JACKSON AVENUE
BRAZIL IN 47834-2440                     11387 REGENCY LANE                       ROOM 124
                                         CARMEL IN 46033-3964                     CHARLESTON IL 61920-2074




COMMERCIAL ELECTRONICS                   COMMUNICATIONS TECHNOLOGY ASSOCIATES     CONFIDENTIAL SECURITY
3421 HOLLENBERG DRIVE                    2007 S HYDRAULIC AVENUE                  8723 N INDUSTRIAL ROAD
BRIDGETON MO 63044-2406                  WICHITA KS 67211-5307                    PEORIA IL 61615-1505




CONSOLIDATED COMMUNICATIONS              CONSOLIDATED COMMUNICATIONS              CRAWFORDSVILLE ELECTRIC LIGHT AND
121 SOUTH 17TH STREET                    PO BOX 2564                              POWER
MATTOON IL 61938-3987                    DECATUR IL 62525-2564                    808 LAFAYETTE AVE
                                                                                  CRAWFORDSVILLE IN 47933-1341
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 27 of 37
CRAWFORDSVILLE UTILITIES                 CULLIGAN OF BELVIDERE                    CULLIGAN OF LAFAYETTE
300 E PIKE ST                            1217 LOGAN AVENUE                        110 WEST FREMONT
PO BOX 935                               BELVIDERE IL 61008-4001                  OWATONNA MN 55060-2328
CRAWFORDSVILLE IN 47933-0935




DR PLUMBING                              DALE BOYER                               DANCO ROOFING SERVICES INC
2245 SPRINGFIELD RD A                    727 LAKESHORE DRIVE                      1437 SOUTHEASTERN AVE
BLOOMINGTON IL 61701-8313                TUSCOLA IL 61953-9241                    INDIANAPOLIS IN 46201-3969




DANIEL JOHNSON                           DANVILLE SANITARY DISTRICT               DARYL C NICHOLSON TRUSTEE
125 ROOSEVELT STREET                     16161 GRAPE CREEK RD                     THE NICHOLSON TRUST
BARTONVILLE IL 61607-1909                DANVILLE IL 61834-7800                   26914 AVENUE 140
                                                                                  PORTERVILLE CA 93257-9430




DATA IMAGING SUPPLIES INC                DAVID L WENTWORTH II                     DAVIS AND DELANOIS PC
1253 E ST LOUIS STREET                   401 MAIN STREET                          28 W NORTH STREET SUITE 200
SPRINGFIELD MO 65802-3407                SUITE 1400                               PO BOX 344
                                         PEORIA IL 61602-1258                     ATTENTION- ADAM MUDD
                                                                                  DANVILLE IL 61834-0344




                                         CM/ECF E-SERVICE
DEPARTMENT OF WORKFORCE DEVELOPMENT                                               DEWITT COUNTY COLLECTOR
DIVISION OF UNEMPLOYMENT INSURANCE       DESIGN + INC                             201 W WASHINGTON ST
PO BOX 8914                              1449 BARDSTOWN ROAD                      PO BOX 439
MADISON WI 53708-8914                    SUITE 200                                CLINTON IL 61727-0439
                                         LOUISVILLE KY 40204-1412




DIRECT ENERGY BUSINESS                   DIVERSIFIED MECHANICAL                   DR PEPPERSEVEN UP INC
1001 LIBERTY AVENUE                      329 N WESTERN                            5301 LEGACY DRIVE
SUITE 1200                               PEORIA IL 61604-5638                     ATTN- GENERAL COUNSEL
PITTSBURGH PA 15222-3728                                                          PLANO TX 75024-3109




DR PEPPERSEVEN UP INC                    DRENNAN SEPTIC SERVICE                   DUKE ENERGY
5301 LEGACY DRIVE                        3507 FERNDALE                            1000 E MAIN STREET
PLANO TX 75024-3109                      DANVILLE IL 61834-7335                   MAIL DROP WP 890
                                                                                  PLAINFIELD IN 46168-1765




DUKE ENERGY OHIO INC                     DUMAC BUSINESS SYSTEMS INC               DUNBAR BANK PAK INC
PO BOX 960                               19 CORPORATE CIRCLE                      8525 KELSO DRIVE SUITE L
CINCINNATI OH 45201-0960                 EAST SYRACUSE NY 13057-1129              BALTIMORE MD 21221-3142




DUNBAR SECURITY                          ED WATER WORKS INC                       EARTHGRAINS BAKING COMPANIES INC
8525 KELSO DRIVE SUITE L                 915 N PARKER DRIVE                       PO BOX 842837
ESSEX MD 21221-3142                      JANESVILLE WI 53545-0709                 BOSTON MA 02284-2837
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 28 of 37
EAST COURT VILLAGE                       ECOBAB FOOD SAFETY                       ECOLAB PEST ELIMINATION
CO CULLINAN PROPERTI                     24198 NETWORK PLACE                      CO ZOLTAN VARGA
420 NORTH MAIN STREET                    CHICAGO IL 60673-1241                    655 LONE OAK DR -A1
EAST PEORIA IL 61611-2018                                                         EAGAN MN 55121-1649




ECOLAB PEST ELIMINATION DIVISION         ECOLAB PEST ELIMINATION DIVISION         EGIZII ELECTRIC INC
26252 NETWORK PLACE                      655 LONE OAK DR A1                       3009 SINGER AVE
CHICAGO IL 60673-1262                    ATTN- ZOLTAN VARGA                       SPRINGFIELD IL 62703-2136
                                         EAGAN MN 55121-1649




EICHENHAUER SERVICES INC                 ELAN CARDMEMBER SERVICE                  ENVIRONMENTAL WASTE SOLUTIONS
2465 N 22ND ST                           PO BOX 790408                            PO BOX 2959
DECATUR IL 62526-4741                    SAINT LOUIS MO 63179-0408                SARASOTA FL 34230-2959




FL SONS FIRE EQUIPMENT INC               FEDEX                                    FEDEX CORPORATE SERVICES INC
PO BOX 943                               ATTN REVENUE RECOVERYBANKRUPTCY          ATTN REVENUE RECOVERYBANKRUPTCY
29271 TOWNLINE RD                        3965 AIRWAYS BLVD                        3965 AIRWAYS BLVD MODULE G3RD FLOOR
MACKINAW IL 61755-8929                   MODULE G 3RD FLOOR                       MEMPHIS TN 38116-5017
                                         MEMPHIS TN 38116-5017




FIRE SAFETY EQUIPMENT INC                FIREKING COMMERCIAL SERVICES             FIRST INSURANCE FUNDING
2420 HARRISPN AVENUE                     2789 SOLUTION CENTER                     450 SKOKIE BLVD STE1000
ROCKFORD IL 61108-7456                   CHICAGO IL 60677-0001                    NORTHBROOK IL 60062-7917




FOOD SERVICE SOLUTIONS                   FRANKE RESUPPLY SYSTEM INC               FRINKS SEWER SERVICE INC
1184 FLEX COURT                          8007 INNOVATION WAY                      CO FRINKS SEWER DRAIN
LAKE ZURICH IL 60047-1578                CHICAGO IL 60682-0080                    PO BOX 1004
                                                                                  ROCKFORD IL 61105-1004




FRONTIER BUSINESS                        GK SERVICES                              GK SERVICES
401 MERRIT 7                             715 SABRINA DRIVE                        7813 SOLUTION CENTER
NORWALK CT 06851-1000                    EAST PEORIA IL 61611-3578                CHICAGO IL 60677-0001




GLASS CUTTERS                            GRANITE TELECOMMUNICATIONS               GREATAMERICA FINANCIAL SERVICES
2405 LAKE LAND BLVD                      100 NEWPORT AVENUE EXTENSION             CORPORATIO
MATTOON IL 61938-5951                    QUINCY MA 02171-2126                     PO BOX 609
                                                                                  CEDAR RAPIDS IA 52406-0609




GREATER PEORIA SANITARY                  GREENCASTLE MUNICIPAL UTILITIES          GREENWOOD SANITATION
2322 S DARST STREET                      PO BOX 288                               367 S WASHINGTON ST
PEORIA IL 61607-2093                     GREENCASTLE IN 46135-0288                GREENWOOD IN 46143-1608
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 29 of 37
GREENWOOD STORMWATER UTILITY             GRIMM ELECTRIC INC                       HC ANDERSON ROOFING
367 S WASHINGTON ST                      308 SOUTH PLUM                           12388 OLD RIVER ROAD
GREENWOOD IN 46143-1608                  MORTON IL 61550-1800                     ROCKTON IL 61072-9487




HM ELECTRONICS                           HORVATH REALTY OF ILLINOIS LLC           HALEYS LOCK SAFE KEY
14110 STOWE DRIVE                        31 BANK STREET                           415 N EARL AVENUE
POWAY CA 92064-7147                      SUSSEX NJ 07461-2301                     SUITE 1
                                                                                  LAFAYETTE IN 47904-2853




HARRELSON PLUMBING                       HEALTH ALLIANCE MEDICAL PLANS            HEARTLAND BANK TRUST COMPANY
3880 E COUNTY ROAD 450N                  3310 FIELDS SOUTH DR STE 101             ATTN CRAIG A ORWIG
MATTOON IL 61938-8918                    CHAMPAIGN IL 61822-3742                  405 N HERSHEY RD
                                                                                  BLOOMINGTON IL 61704-3527




HERMES SERVICE AND SALES INC             HORVATH REALTY OF ILLINOIS LLC           HORVATH REALTY OF INDIANA LLC
409 S CENTER STREET                      CO JOSEPH A POJANOWSKI III ESQ           CO JOSEPH A POJANOWSKI III ESQ
BLOOMINGTON IL 61701-5103                777 TERRACE AVENUE SUITE 201             777 TERRACE AVENUE SUITE 201
                                         HASBROUCK HEIGHTS NJ 07604-3112          HASBROUCK HEIGHTS NJ 07604-3112




HUGHES NETWORK SYSTEMS LLC               I SPINELLO LOCKSMITHS                    IBN DIST INC
11717 EXPLORATION LANE                   225B SOUTH 6TH STREET                    23679 CALABASAS RD 27
GERMANTOWN MD 20876-2799                 ROCKFORD IL 61104-2121                   CALABASAS CA 91302-1502




IL DEPARTMENT OF EMPLOYMENT SECURITY     INDYLEE LLC                              ILLINOIS AMERICAN WATER
INSOLVENCYBKCY SUBUNIT FIELD             12711 VENTURA BLVD215                    328 BROADWAY ST
AUDIT SECTION                            ATTN- DAVID LEE MANAGER                  PEKIN IL 61554-4174
33 S STATE ST 10TH FLOOR                 STUDIO CITY CA 91604-2479
CHICAGO IL 60603-2804




ILLINOIS AMERICAN WATER                  ILLINOIS ATTORNEY GENERAL                ILLINOIS BELL TELEPHONE COMPANY
PO BOX 3027                              33 SOUTH STATE ST                        ATT SERVICES INC
MILWAUKEE WI 53201-3027                  ROOM 992                                 KAREN CAVAGNARO ESQ
                                         CHICAGO IL 60603-2803                    ONE ATT WAY ROOM 3A104
                                                                                  BEDMINSTER NJ 07921-2693




ILLINOIS DEPARTMENT OF REVENUE           IMAGE SIGNS                              INDIANA AMERICAN WATER
BANKRUPTCY SECTION                       7323 N ALPINE ROAD                       153 N EMERSON AVE
PO BOX 64338 C                           LOVES PARK IL 61111-3901                 GREENWOOD IN 46143-9761
CHICAGO IL 60664-0291




INDIANA BELL TELEPHONE COMPANY INC       INDIANA DEPARTMENT OF REVENUE            INDIANA DEPARTMENT OF WORKFORCE
ATT SERVICES INC                         ATTN BANKRUPTCY                          DEVELOPM
KAREN CAVAGNARO ESQ                      100 N SENATE AVE                         CO IDWD LEGAL SUPPORT
ONE ATT WAY ROOM 3A104                   INDIANAPOLIS IN 46204-2253               INDIANA GOVERNMENT CENTER SOUTH
BEDMINSTER NJ 07921-2693                                                          10 NORTH SENATE AVENUE SE 105
                                                                                  INDIANAPOLIS IN 46204-2201
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 30 of 37
INDIANA LOGO SIGN GROUP                  INDIANA WINDOW CLEANING                  INDIANAPOLIS POWER AND LIGHT
600 E 96TH STREET                        PO BOX 24039                             ONE MONUMENT CIRCLE
INDIANAPOLIS IN 46240-3823               DAYTON OH 45424-0039                     PO BOX 1595
                                                                                  INDIANAPOLIS IN 46206-1595




INDYLEE LLC                              INSIGHT PARAPET STUDIOS LLC              INTERNAL REVENUE SERVICE
CO NATHAN T DANIELSON                    PO BOX 9463                              INSOLVENCY UNIT
BOSE MCKINNEY EVANS LLP                  NAMPA ID 83652-9463                      PO BOX 7346
111 MONUMENT CIRCLE SUITE 2700                                                    PHILADELPHIA PA 19101-7346
INDIANAPOLIS IN 46204-5120




INTERNAL REVENUE SERVICE                 ISTREF SAM SABANI                        JJ LAWNCARE INC
PO BOX 7346                              796 RIVERSIDE ROAD                       20489 ARROWHEAD ROAD
PHILADELPHIA PA 19101-7346               BELVIDERE IL 61008-8637                  ASHMORE IL 61912-9165




JS RESTAURANT SERVICE                    JCS LAWN CARE                            JA BO INC
3100 MOORESVILLE ROAD                    JAY A CLARK                              18427 NORTH OLD GALENA ROAD
INDIANAPOLIS IN 46221-2134               PO BOX 332                               ATTENTION- JACK RUSSELL
                                         TREMONT IL 61568-0332                    CHILLICOTHE IL 61523-9015




JAMES FINEGAN                            JANE BARTLETT                            JANESVILLE WATER AND SEWER
FINEGAN LAW FIRM                         31213 N GECKO TRAIL                      18 N JACKSON STREET
111 WEST FRONT STREET                    SAN TAN VALLEY AZ 85143-4170             JANESVILLE WI 53548-2928
BLOOMINGTON IL 61701-5097




JEFFEREY A DITO ESQ                      JEFFREY A DITO                           JOHN HANCOCK LIFE INSURANCE
VALINOTI SPECTER DITO LLP                555 MONTGOMERY ST STE 605                1 JOHN HANCOCK WAY SUITE 1700
555 MONTGOMERY STREET SUITE 605          SAN FRANCISCO CA 94111-2543              BOSTON MA 02217-1001
SAN FRANCISCO CA 94111-2543




JOHN THOMAS                              JOHNSON COUNTY HEALTH                    JOHNSON COUNTY TREASURER
1245 E COUNTY ROAD                       86 W COURT STREET                        86 W COURT STREET
MATTOON IL 61938                         FRANKLIN IN 46131-2304                   FRANKLIN IN 46131-2304




JOHNSON CREATIVE LANDSCAPE               JOSEPH A POJANOWSKI III ESQ              JOSEPH A POJANOWSKI III ESQ
1164 DARWIN DRIVE                        777 TERRACE AVENUE SUITE 201             777 TERRACE AVENUE SUITE 201
MACHESNEY PARK IL 61115-1475             HASBROUCK HEIGHTS NH 07604-3112          HASBROUCK HEIGHTS NJ 07604-3112




JOSEPH A POJANOWSKI III ESQ              JOSEPH ADAMS                             JOSH OTTO
BERTONE PICCINI LLP                      70 CLINTON PLAZA                         13591 GLENDA LANE
777 TERRACE AVENUE SUITE 201             CLINTON IL 61727-2100                    BLOOMINGTON IL 61705-6661
HASBROUCK HEIGHTS NJ 07604-3112
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 31 of 37
KFC                                      KFC CORPORATION                          KFC NAT COUNCIL AND ADVERTISING COOP
PO BOX 32070                             ATTN MEG HUGHES                          PO BOX 642474
ATTENTION- VICE PRESIDENT-FRANCHISING    1441 GARDINER LANE                       PITTSBURGH PA 15264-2474
LOUISVILLE KY 40232-2070                 LOUISVILLE KY 40213-1957




KFC ROYALTY                              KFCYSRG                                  KFCGC INC
PO BOX 203805                            PO BOX 203805                            950 BRECKENRIDGE LANE
DALLAS TX 75320-3805                     DALLAS TX 75320-3805                     LOUISVILLE KY 40207-4674




KMART                                    KELLEYS SEPTIC TANK                      KIMBERLY S REED
12664 COLLECTION CTR DRIVE               1955 ST LOUIS BRIDGE R                   588 33RD AVE NW
CHICAGO IL 60693-0001                    DECATUR IL 62521-9415                    NAPLES FL 34120-4748




KMART CORPORATION                        KMART STORES OF ILLINOIS LLC             LL LANDSCAPING INC
ATTN VP REAL ESTATE                      MATTHEW JOLY                             608 MITCHELL D
3333 BEVERLY ROAD                        SEARS HOLDINGS MANAGEMENT CORP           GEORGETOWN IL 61846-2013
HOFFMAN ESTATES IL 60179-0001            3333 BEVERLY ROAD B6-313A
                                         HOFFMAN ESTATES IL 60179-0001




LOPAX INC                                LSJ ROYALTIES                            LSJ ADVERTISING
3930 PREMIER NORTH DR                    PO BOX 950111                            PO BOX 950106
TAMPA FL 33618-8795                      LOUISVILLE KY 40295-0111                 LOUISVILLE KY 40295-0106




LAWN AND BEYOND LLC                      LEND LEASE US CONSTRUCTION INC           LIBERTY MUTUAL INSURANCE
JOSHUA D WOODMAN                         30 WACKER DRIVE                          62 MAPLE AVENUE
4228 SARATOGA DRIVE                      CHICAGO IL 60606                         KEENE NH 03431-1625
JANESVILLE WI 53546-3408




LINCOLN FINANCIAL GROUP                  LIQUID GREEN                             LONG JOHN SILVERS INC
PO BOX 0821                              3019 VINE ST                             10350 ORMSBY PARK PLACE SUITE 300
CAROL STREAM IL 60132-0821               DANVILLE IL 61834-5835                   LOUISVILLE KY 40223-6177




LONG JOHN SILVERS LLC ATTN RITA MACN     LOVES PARK CITY WATER DEPARTMENT         LYNN MOSES PLUMBING INC
10350 ORMSBY PARK PLACE SUITE 300        5440 WALKER AVENUE                       DAVID L WENTWORTH II
LOUISVILLE KY 40223-6177                 LOVES PARK IL 61111-5153                 401 MAIN STREET
                                                                                  SUITE 1400
                                                                                  PEORIA IL 61602-1258




MDC ENVIRONMENTAL SERVICES               MICHAEL J SMITH ASSOCIATES               MACON COUNTY COLLECTOR
1050 GREENLEE ST                         3127 VILLAGE OFFICE PLACE                141 S MAIN STREET
MARENGO IL 60152-8246                    CHAMPAIGN IL 61822-7673                  ROOM 302
                                                                                  DECATUR IL 62523-1244
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 32 of 37
MAHONEY ENVIRONMENTAL                    MANTANKY REALTY GROUP                    MARION COUNTY TREASURER
37458 EAGLE WAY                          200 N LASALLE STREET SUITE 2350          200 E WASHINGTON STREET
CHICAGO IL 60678-0374                    CHICAGO IL 60601-1044                    SUITE 1041
                                                                                  INDIANAPOLIS IN 46204-3318




MARY JANE JOHNSON                        MATTHEW PORTS                            MCCORMICK COMM REFRIG
1235 WATERBURY LOOP                      PFAFF GILL PORTS LTD                     1408 TRIUMPH DRIVE
LUTZ FL 33559-6751                       1 E UPPER WACKER DR 3310                 URBANA IL 61802-7378
                                         CHICAGO IL 60601




MCLANE SERVICE                           MCLEAN COUNTY COLLECTOR                  MEDIACOM COMMUNICATIONS CORPORATION
2085 MIDWAY ROAD                         115 E WASHINGTON ST M101                 ONE MEDIACOM WAY
CARROLLTON TX 75006-5063                 BLOOMINGTON IL 61701-4089                CHESTER NY 10918-4850




MEYER CAPEL A PROFESSIONAL CORPORATION   MICHAEL BARTLETT                         MICKEYS LINEN AND TOWEL SUPPLY COMPANY
306 W CHURCH STREET                      31213 N GECKO TRAIL                      4601 W ADDISON ST 300
CHAMPAIGN IL 61820-3514                  SAN TAN VALLEY AZ 85143-4170             CHICAGO IL 60641-3702




MICKEYS LINEN TOWEL SERVICE INC RN       MICROMONT HOLDINGS 4 LLC                 MIDLAND LOAN SERVICES PNC
196 N DEARBORN                           8140 WALNUT HILL LANE                    PO BOX 25965
KANKAKEE IL 60901-3919                   SUITE 400                                SHAWNEE MISSION KS 66225-5965
                                         DALLAS TX 75231-4336




MIDWEST BUILDING MANAGEMENT              MONTGOMERY COUNTY TREASURER              MOOD MEDIA MUZAK
2500 N MAIN STREET                       100 E MAIN STREET ROOM 101               2100 S INTERSTATE 35
ROCKFORD IL 61103-4072                   CRAWFORDSVILLE IN 47933-1709             AUSTIN TX 78704-4435




MORGAN SERVICES INC                      MORTON UTILITIES                         NAC ADVERTISING TRUST AW ADVERTISING
201 LINCOLN ST                           120 N MAIN STREET                        LOCK BOX 3585
INDIANAPOLIS IN 46225-1817               MORTON IL 61550-2060                     RELIABLE PARKWAY
                                                                                  CHICAGO IL 60686-0001




NSN EMPLOYER SERVICES                    NUCO2 LLC                                NELSON ALARM COMPANY
PO BOX 617665                            2800 SE MARKET PLACE                     2602 EAST 55TH STREET
CHICAGO IL 60661-7633                    STUART FL 34997-4965                     INDIANAPOLIS IN 46220-3628




NEOPOST USA INC                          NESBITT RE HOLDINGS LLC                  NICK MAYES
DEPT 3689                                3930 PREMIER NORTH DRIVE                 1945 S LINCOLN
PO BOX 123689                            TAMPA FL 33618-8795                      SPRINGFIELD IL 62704-3424
DALLAS TX 75312-3689
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 33 of 37
NICOR GAS                                NORTHERN MECHANICAL INC                  NORTHWESTERN MUTUAL
1305 MARTIN LUTHER KING DR               9933 N ALPINE ROAD                       720 EAST WISCONSIN AVENUE
BLOOMINGTON IL 61701-1467                MACHESNEY PARK IL 61115-8212             MILWAUKEE WI 53202-4703




OSPREY 1401 REALTY LLC                   OFFICE DEPOT CREDIT PLAN                 OHIO WINDOW CLEANING
45 INDIAN FIELD COURT                    PO BOX 790449                            PO BOX 24039
MAHWAH NJ 07430-2243                     SAINT LOUIS MO 63179-0449                DAYTON OH 45424-0039




ONE SYSTEM POP                           OSPREY 1401 REALTY LLC                   OWENS CONTRACTING LANDSCAPING
PO BOX 644361                            777 TERRACE AVENUE SUITE 201             19280 N 900 EAST ROAD
PITTSBURGH PA 15264-4361                 HASBROUCK HEIGHTS NJ 07604-3112          OAKWOOD IL 61858-6035




PHILLIPS TRUST                           PAR TECH INC                             PARAPET STUDIOS LLC
142 CHELSEY PLACE                        HEADQUARTERS                             PO BOX 9463
SANTA CRUZ CA 95060-1051                 8383 SENECA TURNPIKE                     NAMPA ID 83652-9463
                                         NEW HARTFORD NY 13413-4957




PATRICK GITTEMEIR LEASE ADMINISTRATOR    PAYLESS SHOESOURCE                       PEORIA COUNTY COLLECTOR
10851 MASTIN SUITE 300                   PO BOX 535523                            342 MAIN STREET RM G15
OVERLAND PARK KS 66210-1690              ATLANTA GA 30353-5594                    PEORIA IL 61602




PEPSI COLA COMPANY                       PEPSI COLA COMPANY                       PEPSI COLA LAW DEPARTMENT
1111 WESTCHESTER AVENUE                  700 ANDERSON HILL ROAD                   1111 WESTCHESTER AVENUE
ATTN- PRESIDENT PEPSICO FOODSERVICE      PURCHASE NY 10577-1444                   ATTN- GENERAL COUNSEL
WHITE PLAINS NY 10604-4000                                                        WHITE PLAINS NY 10604-4001




PEPSI MID AMERICA                        PERFECT WINDOW CLEANING                  PERRYS LOCKSMITH SHOP
2605 W MAIN STREET                       1220 E PERSHING ROAD                     1820 MARION AVENUE
MARION IL 62959-4932                     DECATUR IL 62526-4792                    MATTOON IL 61938-5256




PETRO CULLIGANS JOHNSON COUNTY           PFINGSTEN MOWING SERVICES                POJANOWSKI CHAMPAIGN REALTY LLC
900 ARVIN RD                             LEON PFINGSTEN                           777 TERRACE AVENUE SUITE 201
FRANKLIN IN 46131-1492                   2023 E 1675 N ROAD                       HASBROUCK HEIGHTS NJ 07604-3112
                                         WATSEKA IL 60970-7532




POJANOWSKI FAMILY REALTY LLC             PRAIRIE SIGNS                            PRO MOW LAWN CARE INC
777 TERRACE AVENUE SUITE 201             1215 WARRINER STREET                     1610 REDBUD RD
HASBROUCK HEIGHTS NJ 07604-3112          NORMAL IL 61761-3334                     CHARLESTON IL 61920-7800
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document        Page 34 of 37
PRO TYPE PRINTING INC                    PROFESSIONAL IMAGE                       PROVIDENT LIFE ACCIDENT INS CO
130 N MARKET STREET                      1654 FRONT STREET SUITE 5                PO BOX 403748
PAXTON IL 60957-1220                     SLIDEL LA 70458-2704                     ATLANTA GA 30384-3748




PUTNAM COUNTY TREASURER                  QUALITY WATER SOLUTIONS INC              RF TECHNOLOGIES
120 N 4TH STREET                         500 E WAR MEMORIAL DRIVE                 PO BOX 142
HENNEPIN IL 61327                        PEORIA IL 61614-7544                     BETHALTO IL 62010-0142




RPW PROWASH                              RSC PARTS CONNECTION                     RSCS   KFC PACKLINE
4449 SCENIC DRIVE                        950 BRECKENRIDGE LANE                    950 BRECKENRIDGE LANE
ROCKFORD IL 61109-4040                   SUITE 300                                SUITE 300
                                         LOUISVILLE KY 40207-5930                 LOUISVILLE KY 40207-5930




RSCS SMALLWARES CONNECTION               RAYS TRASH                               RED BOOK SOLUTIONS
477 SOUTH FRONT STREET                   3859 US40                                33270 COLLECTION CTR DRIVE
COLUMBUS OH 43215-5625                   CLAYTON IN 46118                         CHICAGO IL 60693-0001




RELIABLE WATER SERVICES                  RELIABLE WATER SERVICES                  REPUBLIC SERVICES 726
2400 SOUTH 102ND STREET                  301 W WISCONSIN AVE SUITE 400            3304 CONCORD ROAD
SUITE 103                                MILWAUKEE WI 53203-2225                  LAFAYETTE IN 47909-5128
MILWAUKEE WI 53227-2132




REPUBLIC SERVICES 726                    RESTAURANT SUPPLY CHAIN SOLUTION         RICHARD T MARVEL
PO BOX 9001099                           950 BRECKENRIDGE LANE SUITE 300          405 W FRONT STREET
LOUISVILLE KY 40290-1099                 LOUISVILLE KY 40207-5930                 BLOOMINGTON IL 61701-5024




ROBERT CLAWSON                           ROCK COUNTY TREASURER                    ROCK RIVER DISPOSAL INC
3190 DEERFIELD ROAD                      PO BOX 1508                              4002 S MAIN STREET
CLINTON IL 61727-9132                    JANESVILLE WI 53547-1508                 ROCKFORD IL 61102-4664




ROCK RIVER WATER                         ROCK VALLEY CULLIGAN                     ROGER L PRILLAMAN
3333 KISHWAUKEE ST                       6421 MATERIAL AVE                        PRILLAMAN MOORE LTD
ROCKFORD IL 61109-2021                   LOVES PARK IL 61111-4247                 220 W MAIN STREET
                                                                                  URBANA IL 61801-2622




RONALD E BOYER                           ROTO ROOTER                              ROTO ROOTER   SPRINGFIELD
RONALD E BOYER PC                        4808 IVYWOOD TRAIL                       11 COTTONWOOD DRIVE
600 E WALNUT ST                          MC FARLAND WI 53558-9433                 CHATHAM IL 62629-1711
PO BOX 116
WATSEKA IL 60970-0116
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 35 of 37
ROTO ROOTER SEWER DRAIN     PLUMBING     ROTO ROOTERS PLUMBERS                    S S LIGHTING MAINTENANCE
6904 FOREST HILLS ROAD                   1304 W ANTHONY DRIVE                     4305 N MAIN STREET
LOVES PARK IL 61111-4369                 CHAMPAIGN IL 61821-1150                  EAST PEORIA IL 61611-1455




SE ENTERPRISES                           SCFRC HW G LLC                           SCFRC HW G LLC
774 E ROXANNA CIRCLE                     CO ESSENTIAL PROPERTIES                  BALLARD SPAHR LLP
KANKAKEE IL 60901-8169                   47 HULFISH ST 210                        ATTN- CRAIG SOLOMON GANZ
                                         PRINCETON NJ 08542-3706                  1 E WASHINGTON ST SUITE 2300
                                                                                  PHOENIX AZ 85004-2555




SFC INC                                  SNP BELL LLC                             SANGAMON COUNTY COLLECTOR
2135 COURT ST                            CO MELISSA BELL                          200 S 9TH ST 102
PEKIN IL 61554-5216                      403 WESTWOOD DRIVE                       SPRINGFIELD IL 62701-1961
                                         SHOREWOOD IL 60404-9428




SANIMAX USA INC                          SCOTT WEAVER SON                         SECURITY ALARM OF ROCKFORD LLC
39379 TREASURY CENTER                    TRUCKING AND EXCAVATING                  2139 N CENTRAL
CHICAGO IL 60694-9300                    204 N MAIN STREET                        ROCKFORD IL 61101-2345
                                         WASHINGTON IL 61571-1554




SHARON CLAWSON                           SHERIDANS PLUMBING                       SILVERMAN CONSULTING
3190 DEERFIELD ROAD                      6708 GRANNER CT                          5750 OLD ORCHARD ROAD
CLINTON IL 61727-9132                    INDIANAPOLIS IN 46221-4714               SKOKIE IL 60077-4402




SIMS LAWNCARE                            SORCE ENTERPRISES INC                    SORCE ENTERPRISES INC
CO DODD MAATUKA                          3201 N MAIN STREET                       DE HATER DIVISION
303 S MATTIS SUITE 201                   EAST PEORIA IL 61611-1718                3201 N MAIN STREET
CHAMPAIGN IL 61821-3070                                                           EAST PEORIA IL 61611-1718




SPRINGFIELD ELECTRIC                     STANLEY CONVERGENT                       STERITECH GROUP INC
700 N 9TH STREET                         SECURITY SOLUTIONS DEPT 10651            6701 CARMEL ROAD
SPRINGFIELD IL 62702-6307                PALATINE IL 60055-0001                   CHARLOTTE NC 28226-0205




STERLING TALENT SOLUTION                 SUBURBAN BANK TRUST COMPANY              SUN BEAM WINDOW CLEANERS
1 STATE ST                               ATTN BRANCH MANAGER                      1340 TURRETT DRIVE
NEW YORK NY 10004-1561                   TRUSTEE OF TRUST NO 744241               UNIT C
                                         150 E BUTTERFIELD RD                     MACHESNEY PARK IL 61115-3403
                                         ELMHURST IL 60126-5120




TACO BELL                                TALX UC EXPRESS                          TEAM 360 SERVICES
ATTN GENERAL COUNSEL                     4076 PAYSPHERE CIRCLE                    5 KOWEBA LANE
1 GLEN BELL WAY                          CHICAGO IL 60674-0040                    INDIANAPOLIS IN 46201
IRVINE CA 92618-3344
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 36 of 37
                                         EXCLUDE
TWIN CITY ELECTRIC                                                                US RESTAURANT PROPERTIES
1701 EASY STREET                         US TRUSTEE                               8140 WALNUT HILL LN STE 400
BLOOMINGTON IL 61701-6878                OFFICE OF NANCY J GARGULA US TRUSTEE     ATTENTION- MATT LAATSCH
                                         401 MAIN ST 1100                         DALLAS TX 75231-4336
                                         PEORIA IL 61602-1241




USPS POSTMASTER                          UNITED PARCEL SERVICE                    URBANA CHAMPAIGN SANITARY DISTRICT
TAMPA AIRPORT MOWU                       55 GLENLAKE PARKWAY NE                   PO BOX 669
PO BOX 39841 BR876001                    ATLANTA GA 30328-3498                    URBANA IL 61803-0669
TAMPA FL 33630-9841




V5 ENTERPRISES LLC                       V5 ENTERPRISES LLC SERIES B              VALENTI FLORIDA MANAGEMENT INC
POBOX 802                                PAUL VASILAKOS                           3930 PRIEMER NORTH DRIVE
PROSPECT HEIGHTS IL 60070-0802           P O BOX 802                              TAMPA FL 33618-4456
                                         PROSPECT HEIGHTS IL 60070-0802




VECTREN ENERGY DELIVERY                  VERMILION COUNTY TREASURER               VILLAGE OF NORTH PEKIN
ATTN BANKRUPTCY DEPT                     6 N VERMILIONSTREET 3                    WATER DEPARTMENT
PO BOX 209                               DANVILLE IL 61832-5842                   318 N MAIN STREET
EVANSVILLE IN 47702-0209                                                          PEKIN IL 61554-1066




WEX INC                                  WALZ LABEL MAILING                       WASTE MANAGEMENT
PO BOX 639                               624 HIGH POINT LANE                      1001 FANNIN STREET
PORTLAND ME 04104-0639                   EAST PEORIA IL 61611-9329                HOUSTON TX 77002-6717




WATTS COPY SYSTEM INC                    WATTS COPY SYSTEMS INC                   WEBER PLUMBING HEATING INC
860 STANTON AVE                          2860 STANTON AVE                         111 EAST CHERRY STREET
SPRINGFIELD IL 62703                     SPRINGFIELD IL 62703-4347                WATSEKA IL 60970-1669




WEINMANNS CULLIGAN                       WILLEY SON LAWN SVC                      WINDOW GENIE OF SOUTH WINDOWS
101 E SANGAMON ST                        ROBERT M WILLEY                          3270 TRACTION ROAD
MAHOMET IL 61853-9215                    5966 E MAHALASVILLE RD                   CRAWFORDSVILLE IN 47933-8030
                                         MORGAN TOWN IN 46160




WINNEBAGO COUNTY COLLECTOR               WINNEBAGO COUNTY TREASURER               WISCONSIN BELL INC
404 ELM STREET ROOM 205                  404 ELM STREET ROOM 205                  ATT SERVICES INC
ROCKFORD IL 61101-1244                   ROCKFORD IL 61101-1244                   KAREN CAVAGNARO ESQ
                                                                                  ONE ATT WAY ROOM 3A104
                                                                                  BEDMINSTER NJ 07921-2693




WISCONSIN DEPT OF REVENUE                WISCONSIN LOGOS                          WISCONSIN WORKFORCE DEVELOPMENT
SPECIAL PROCEDURES UNIT                  4918 TRIANGLE STREET                     DIVISION OF UNEMPLOYMENT INSURANCE
PO BOX 8901                              MC FARLAND WI 53558-9363                 PO BOX 8914
MADISON WI 53708-8901                                                             MADISON WI 53708-8914
            Case 17-71890
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 455SERVED
                                            Filed
                                                VIA11/16/18
                                                    USPS FIRST Entered
                                                               CLASS MAIL11/16/18 09:55:47     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 37 of 37
Z BROTHERS LLC                           ZESCO PRODUCTS                           JONATHAN A BACKMAN
ATTENTION DEMETRIOS ZEREF                640 NORTH CAPITOL AVENUE                 117 N CENTER ST
42 HARVEST LANE                          INDIANAPOLIS IN 46204-1206               BLOOMINGTON IL 61701-5001
HOCKESSIN DE 19707-2095




ROBERT CLAWSON
3190 DEERFIELD
CLINTON IL 61727-9132
